DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Sprenger and Blumenstock do not disclose that the introducing step causes the portion of the endless organo sheet to be automatically drawn from the roll and introduced to the heating unit by the clamping frame. However, in both cases, as the sheet is still connected so moving forward the sheet to the mold would require pulling another portion from the roll into the heating unit [Fig 1 of Sprenger, Fig 3 of Blumenstock]. Additionally, Atake even discloses the particular mode of introduction of using a clamp frame while keeping the heated sheet portion intact with the sheet portion still on the roll [0039-0042, Fig 1, 2]. Applicant has ignored the combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained above, Sprenger and Blumenstock bot disclose drawing the sheet into the mold which displaces a further portion into the heating unit as the sheet is still connected to the further portion during introduction. When the teaching to actuate introduction using a clamping frame from Atake is incorporated into Sprenger and Blumentstock, the drawing would be by the clamping frame. Thus, all the limitations of the claim are met. Indeed, one of ordinary skill in the art would recognize the utility of using a clamping frame in order to precisely position the sheet in the mold. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger (US 2014/0182875) in view of Atake (US 2007/0007690) in view of Taemmerich (US 2006/0019065).
As to claims 1, Sprenger teaches a method for producing an injection-molded component with an inlay made of an organo sheet (102) [0016, 0027], the method comprising the acts of: providing a not yet consolidated endless organo sheet (102) wound on a roll [Fig 1, 0016, 0017, 0027]; as the polymer fiber composite has not been pressed it is not yet consolidated [Fig 4B, 0028], drawing a front portion of the endless organo sheet from the roll and introducing the front portion into a heating unit (112) [Fig 1, 0018, 0031]; heating the front portion to a temperature above a forming temperature [0018], introducing the heated portion into an open injection mold without separating the heated portion from the endless organo sheet so that the step of introducing the heating portion causes a further portion of the endless organo sheet is automatically drawn from the roll and introduced into the heating unit as the sheet is still connected so moving forward the sheet to the mold would require pulling another portion from the roll into the heating unit [Fig 1, 0016, 0019]; closing the injection mold [0016, 0019, 0021] and severing the heated portion from the endless organo sheet [0018, 0029, 0032]; producing the injection-molded component by overmolding the formed portion [0016, 0019, 0021, claim 23]. 
Sprenger does not teach the introduction into the mold/drawing into the heating unit is accomplished with a clamping frame 
Atake teaches a method wherein a sheet is introduced into the mold for injection molding using a clamp frame system (30, 31, 60) in order to precisely dispose the sheet between the top and bottom of the mold [0039-0042, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprenger and had the introduction into the mold be accomplished with a clamping frame, as suggested by Atake, in order to precisely dispose the sheet between the molds.  
Sprenger does not explicitly state the severing of the heated portion of the endless organo sheet is performed with the sheet at the same time as closing the mold by an advancing slide that moves into the mold.
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) that move into the injection mold [Fig 1-6, 0048-0049]. The severing of the portion of the endless sheet is performed simultaneously with the closing of the injection mold with the sheet placed within the mold in order to make a part with no visible burrs or faults [Fig 1-7, 0048, 0049, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprenger and had the severing of the portion of the endless sheet is performed simultaneous with the closing of the mold by an advancing slide that moves in the mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. Moreover, a change in sequence is generally recognized to be obvious, see MPEP 2144.04 IV C. Substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II 
As to claim 3, Sprenger does not explicitly state the heated portion is drawn further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished injection-molded component. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21)  [Fig 1-6, 0048-0049]. A portion of the sheet is drawn further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished injection-molded component in order to make a part with no visible burrs or faults [Fig 1-7, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprenger and include drawing a portion of the sheet further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished injection-molded component, as suggested by Taemmerich, in order to make a part with no visible burrs or faults.
As to claim 4 and 13, Sprenger does not explicitly state the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold in order to make a part with no visible burrs or faults [Fig 1-7, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprenger and the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. 
As to claim 5, Sprenger does not explicitly state wherein the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold in order to make a part with no visible burrs or faults [Fig 1-7, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprenger and the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. 
As to claim 12, Sprenger teaches that the heated portion introduced into the mold comes from only a single endless organic sheet (102) as only 102 goes through the heating device (112) [Fig 1, 0016, 0017, 0027]. The examiner notes that this claim does not exclude additional materials from being introduced into the mold. 
As to claim 14, Sprenger teaches the endless organo sheet consist of fiber fabric or a fiber crosslay, which are embedded in a thermoplastic matrix, the fabric/crosslay includes glass, aramid, and carbon [0017, 0027].
Claims 1, 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstock (DE 102011121321) in view of Atake (US 2007/0007690) in view of Taemmerich (US 2006/0019065).
As to claims 1, Blumenstock teaches a method for producing an injection-molded component with an inlay made of an organo sheet (either of 3’) [0017, 0024, 0035, 0036 Fig 3], the method comprising the acts of: providing a not yet consolidated endless organo sheet (102) wound on a roll as the polymer fiber composite has not been pressed it is not yet consolidated [0017, 0024, 0036 Fig 3], drawing a front portion of the endless organo sheet from the roll and introducing the front portion into a heating unit (10) [Fig 3, 0036]; heating the front portion to a temperature above a forming temperature [0011, 0009, 0035, 0036], introducing the heated portion into an open injection mold without separating the heated portion from the endless organo sheet so the step of introducing the heating portion causes a further portion of the endless organo sheet is automatically drawn from the roll and introduced into the heating unit as the sheet is still connected so moving forward the sheet to the mold would require pulling another portion from the roll into the heating unit [0036, Fig 3]; closing the injection mold  and severing the heated portion from the endless organo sheet at the same time as the closing of the mold [0037]; producing the injection-molded component by overmolding the formed portion [0036]. 
Blumenstock does not teach the introduction into the mold/drawing into the heating unit is accomplished with a clamping frame 
Atake teaches a method wherein a sheet is introduced into the mold for injection molding using a clamp frame system (30, 31, 60) in order to precisely dispose the sheet between the top and bottom of the mold [0039, 0040-0042, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Blumenstock and had the introduction into the mold be accomplished with a clamping frame, as suggested by Atake, in order to precisely dispose the sheet between the molds.  
Blumenstock teaches the severing piece is in the mold (13) and would therefore go into the mold but does not explicitly state the severing of the heated portion of the endless organo sheet is performed by an advancing slide.
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) that move into the injection mold [Fig 1-6, 0048-0049]. The severing of the portion of the endless sheet is performed simultaneously with the closing of the injection mold with the sheet placed within the mold in order to make a part with no visible burrs or faults [Fig 1-7, 0048, 0049, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Blumenstock and had the severing of the portion of the endless sheet is performed simultaneous with the closing of the mold by an advancing slide that moves in the mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. Moreover, a change in sequence is generally recognized to be obvious, see MPEP 2144.04 IV C. Substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II 
As to claim 3, Blumenstock does not explicitly state the heated portion is drawn further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished injection-molded component. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21)  [Fig 1-6, 0048-0049]. A portion of the sheet is drawn further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished injection-molded component in order to make a part with no visible burrs or faults [Fig 1-7, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Blumenstock and include drawing a portion of the sheet further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished injection-molded component, as suggested by Taemmerich, in order to make a part with no visible burrs or faults.
As to claim 4 and 13, Blumenstock does not explicitly state the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold in order to make a part with no visible burrs or faults [Fig 1-7, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Blumenstock and the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. 
As to claim 5, Blumenstock does not explicitly state wherein the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold in order to make a part with no visible burrs or faults [Fig 1-7, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Blumenstock and the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. 
As to claim 12, Blumenstock teaches that the heated portion introduced into the mold comes from only a single endless organic sheet (3’) considering only one of 3’ as the sheet [Fig 3]. The examiner notes that this claim does not exclude additional materials from being introduced into the mold. 
As to claim 14, Blumenstock teaches the endless organo sheet consist of fiber fabric or a fiber crosslay, which are embedded in a thermoplastic matrix, the fabric/crosslay includes glass, aramid, and carbon [0017, 0027].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742